DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1, 2, 5, 6, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 10,200,919 B2 or WO 2016/201833 in English) in view of Locher (US 2011/0089233 A1).
 	Regarding claim 1, Shi teaches a communications method (see Title, “method”), comprising: 
 	receiving, by a second network device, from a third network device, first identification information of a first radio access network area to which a first cell corresponding to the third network device belongs (see column 9, lines 1-3, “the first neighbor BS 110b to obtain the third cell identity of the third BS, such as the BS 110e or 110f”.  In this case, Shi’s “BS 110b” reads on Applicant’s “a second network device” and Shi’s “the third BS, such as the BS 110e or 110f” reads on Applicant’s “a third network device”, Shi’s “cell identity of the third BS, such as the BS 110e or 110f” reads on Applicant’s “first identification information”, respectively); and 
 	sending, by the second network device, second identification information of the first cell and the first identification information of the first radio access network area to a first network device (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, “In order to avoid such a potential cell identity collision, in one embodiment, the first neighbor BS 110b may also transmit to the first BS 110a a third cell identity of a third BS 110e or 110f of the second operator, wherein the third BS 110e or 110f are adjacent to the second BS 110d or 110g of the second operator”, see column 21, lines 54-60, “the first cell identity receiving unit 920 may be further configured to receive a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, see column 21, line 64 to column 22, line 1, “the first cell identity receiving unit 920 may be further configured to receive, from the first neighbor base station, a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, see column 22, lines 49-52, “the first cell identity transmitting unit 1020 may be further configured to transmit a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, and see Shi’s claims 2, 10 and 11).  
 	Shi does not specifically disclose wherein the first identification information comprises a radio access network area code.  
 	Locher teaches wherein the first identification information comprises a radio access network area code (see [0064], “an identification document in accordance with the invention includes a license code 420, a country code 421 for the mobile device, a mobile network area code 422 for the network in which the mobile device is operated”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Locher into the system of Shi so that an optical recognition attribute that is assigned to the identification dataset can be displayed on the display unit of the communication device (see Locher, Abstract).
	Regarding claim 2, Shi further teaches receiving, by the second network device, the second identification information from the third network device (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, column 21, lines 54-60, column 21, line 64 to column 22, line 1, column 22, lines 49-52, and see Shi’s claims 2, 10 and 11).  
	Regarding claim 5, Shi further teaches sending, by, the second network device, third identification information of a second cell corresponding to the second network device and a fourth identification information of a second radio network area to which the second cell belongs to the first network device (see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”).  
 	Regarding claim 6, the combination of Shi and Locher further teaches wherein the fourth identification information comprises a second radio access network area code (see Locher, [0064], “an identification document in accordance with the invention includes a license code 420, a country code 421 for the mobile device, a mobile network area code 422 for the network in which the mobile device is operated”.  Note that, Locher teaches “identification information” and “mobile network area code”.  Locher does not specifically disclose “the fourth identification information”, “second radio access network area code” as claimed.  However, those skilled in the art will appreciate that the “identification information” and the “mobile network area code” of Locher can be modified/changed to “the fourth identification information”, “second radio access network area code” without changing the spirit and scope of Locher’s invention).
 	Regarding claim 8, Shi teaches communications method, comprising: receiving, by a first network device, a first identification information of a first radio access network area to which a first cell corresponding to a third network device belongs; receiving, by the first network device, second identification information of the first cell from a second network device; receiving, by the first network device, from the second network device, third identification information of a second cell corresponding to the second network device; and receiving, by the first network device, from the second network device fourth identification information of a second radio network area to which the second cell belongs (see the teachings of Shi in claim 1 above and claim 11 below). 
 	Shi does not specifically disclose wherein the first identification information comprises a first radio access network area code and the fourth identification information comprises a second radio access network area code.
 	Locher teaches wherein the first identification information comprises a first radio access network area code (see [0064], “an identification document in accordance with the invention includes a license code 420, a country code 421 for the mobile device, a mobile network area code 422 for the network in which the mobile device is operated”) and the fourth identification information comprises a second radio access network area code (see Locher, [0064], “an identification document in accordance with the invention includes a license code 420, a country code 421 for the mobile device, a mobile network area code 422 for the network in which the mobile device is operated”.  Note that, Locher teaches “identification information” and “mobile network area code”.  Locher does not specifically disclose “the fourth identification information”, “second radio access network area code” as claimed.  However, those skilled in the art will appreciate that the “identification information” and the “mobile network area code” of Locher can be modified/changed to “the fourth identification information”, “second radio access network area code” without changing the spirit and scope of Locher’s invention).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Locher into the system of Shi so that an optical recognition attribute that is assigned to the identification dataset can be displayed on the display unit of the communication device (see Locher, Abstract).
 	Regarding claim 11, Shi teaches a communications system (see Fig.1 and Fig.7), comprising: 
 	a first network device (see Fig.1 and Fig.7); and a second network device (see Fig.1 and Fig.7); 
 	wherein the first network device is configured to receive, from the second network device, a first identification information of a first radio access network area to which a first cell corresponding to a third network device belongs (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, “In order to avoid such a potential cell identity collision, in one embodiment, the first neighbor BS 110b may also transmit to the first BS 110a a third cell identity of a third BS 110e or 110f of the second operator, wherein the third BS 110e or 110f are adjacent to the second BS 110d or 110g of the second operator”, see column 21, lines 54-60, “the first cell identity receiving unit 920 may be further configured to receive a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, see column 21, line 64 to column 22, line 1, “the first cell identity receiving unit 920 may be further configured to receive, from the first neighbor base station, a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, see column 22, lines 49-52, “the first cell identity transmitting unit 1020 may be further configured to transmit a third cell identity of a third base station of the second operator, the third base station being adjacent to the second base station”, and see Shi’s claims 2, 10 and 11), 
 	wherein the first network device is further configured to receive, from the second network device, second identification information of the first cell (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, see column 21, lines 54-60, see column 21, line 64 to column 22, line 1, see column 22, lines 49-52, and see Shi’s claims 2, 10 and 11), 
 	wherein the first network device is further configured to receive, from the second network device, third identification information of a second cell corresponding to the second network device (see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”), and 
 	wherein the first network device is further configured to receive, from the second network device, fourth identification information of a second radio network area to which the second cell belongs (see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”); and 
 	wherein the second network device is configured to receive, from the third network device, the first identification information of the first radio access network area (see column 9, lines 1-3, “the first neighbor BS 110b to obtain the third cell identity of the third BS, such as the BS 110e or 110f”.  In this case, Shi’s “BS 110b” reads on Applicant’s “a second network device” and Shi’s “the third BS, such as the BS 110e or 110f” reads on Applicant’s “a third network device”, Shi’s “cell identity of the third BS, such as the BS 110e or 110f” reads on Applicant’s “first identification information”, respectively).  
 	Shi does not specifically disclose wherein the first identification information comprises a radio access network area code.  
 	Locher teaches wherein the first identification information comprises a radio access network area code (see [0064], “an identification document in accordance with the invention includes a license code 420, a country code 421 for the mobile device, a mobile network area code 422 for the network in which the mobile device is operated”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Locher into the system of Shi so that an optical recognition attribute that is assigned to the identification dataset can be displayed on the display unit of the communication device (see Locher, Abstract).
	Regarding claim 12, Shi further teaches a third network device, configured to send, to the second network device, first identification information of the first radio access network area (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, see column 21, lines 54-60, see column 21, line 64 to column 22, line 1, see column 22, lines 49-52, and see Shi’s claims 2, 10 and 11).  
 	Regarding claim 13, Shi further teaches the third network device is further configured to send the second identification information to the second network device (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, see column 21, lines 54-60, see column 21, line 64 to column 22, line 1, see column 22, lines 49-52, and see Shi’s claims 2, 10 and 11).  
 	Regarding claim 14, Shi further teaches the sending the second identification information and the first identification information a first network device comprises sending, by the second network device, the second identification information of the first cell and the first identification information of the first radio access network area to the first network device through an Xn interface (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, see column 21, lines 54-60, see column 21, line 64 to column 22, line 1, see column 22, lines 49-52, and see Shi’s claims 2, 10 and 11, and see column 8, lines 3-10, column 10, lines 29-37 and column 24, lines 34-49, “interface”).  
 	Regarding claim 15, Shi further teaches sending, by the first network device, to a terminal, the second identification information of the first cell and the first identification information of the first radio access network area see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”.  In this case, Shi’s “BS 110a” reads on Applicant’s “a first network device” and Shi’s “BS 110b” reads on Applicant’s “a second network device”, and Shi’s “BS 110e, f, d, g” reads on Applicant’s “a third network device”, and note that Shi’s “the third cell identity ….. along with the second cell identity of the second BS 110d or 110g” reads on Applicant’s “second identification information”, respectively.  In addition, see column 11, lines 46-52, see column 21, lines 54-60, see column 21, line 64 to column 22, line 1, see column 22, lines 49-52, and see Shi’s claims 2, 10 and 11).  
 	Regarding claims 16 and 19, Shi further teaches using, by the first network device, the first cell in a blacklist for a radio access network notification area update RNAU notification message by a terminal (see column 19, lines 7, “blacklist”).  
 	Regarding claim 17, Shi further teaches the third identification information the fourth identification information are received, by the first network device, from the second network device, through an Xn interface (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”, see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”, and see column 8, lines 3-10, column 10, lines 29-37 and column 24, lines 34-49, “interface”).  
 	Regarding claim 18, Shi further teaches sending, by the first network device, to a terminal, the second identification information of the first cell and the first identification information of the first radio access network area (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”, see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”).  
  	Regarding claim 20, Shi further teaches the first network device is configured to receive the first identification information, the second identification information, third identification information, and the fourth identification information from the second network device through an Xn interface (see column 9, lines 10-13, “In one embodiment, the first BS 110a may receive from the first neighbor BS 110b the third cell identity of the third BS 110e or 110f along with the second cell identity of the second BS 110d or 110g”, see column 2, lines 19-39, column 9, lines 30-51, “receiving a third cell identity”, “broadcasting fourth cell identity”, and see column 8, lines 3-10, column 10, lines 29-37 and column 24, lines 34-49, “interface”).   

3. 	Claims 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 10,200,919 B2 or WO 2016/201833 in English) in view of Locher (US 2011/0089233 A1) and further in view of Eo et al (US 9,788,275 B2).
 	Regarding claims 4, 7 and 10, Shi teaches claims 1, 2, 5, 8 and 11-20.  Shi does not specifically disclose an area identified by the radio access network area code comprises one or more cells.  
 	Eo teaches an area identified by the radio access network area code comprises one or more cells (see column 7, lines 33-36, “network area code (e.g., a cell identification, a Location Area Code (LAC), a Routing Area Code (RAC), a Tracking Area Code (TAC))”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Eo into the system of Shi and Locher in order to reduce current consumption (see Eo, Abstract).

Response to Arguments
4. 	Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
 	On pages 7 and 8 of Applicant’s remarks, Applicant argues that “However, the mobile network area code 422 taught by Locher is for the network in which the mobile device is operated, rather than its neighbor's network. Locher fails teach this mobile 
network area code is send or received from other network devices. Therefore, Locher also fails to disclose, or even suggest, at least the first identification information of claim 1”.
 	In response, the newly added in claim 1 merely recites “wherein the first identification information comprises a radio access network area code”.  However, the newly added fails to further recite “mobile network area code is send or received from other network devices”.  Therefore, the combination of Shi and Locher indeed discloses and suggest the first identification information of claim 1.  
 	In addition, in response to applicant's argument that the references fail to show certain features “wherein the first identification information comprises a radio access network area code” of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mobile network area code is send or received from other network devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Shih et al (US 2018/0234890 A1), see [0042], “the RAN area ID may include at least one of the tracking area identity and RAN area code (RANAC)”.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642